Per Curiam:
In this action for waste upon a verdict for $200 damages, judgment has been entered for triple damages against the appellant for $600, of which $534.50 is in favor of the plaintiff and $65.50 in favor of the defendant Emma 0. Perry, with costs and a forfeiture of the appellant’s, life estate in one-half of the premises.
The judgment seems harsh. The defendant Emma O. Perry has been awarded a judgment on account of the appellant having committed waste, he being a life tenant and owning one-half interest in the farm and she having a dower interest. The evidence shows clearly that she tore down a new barn upon the farm and removed the timber and lumber to her own place. This bam had been constmcted by the appellant, apparently from lumber and timber taken from the farm, the cutting of which represents a part of the injury for which damages-'have been recovered. The damages are based upon a depreciation in value by the removal of the timber from the premises.
At the trial, by order made in open court, she was made a defendant and served no answer. The order declared her a party defendant with the same force and effect as if made a party by the original summons. Under the conceded facts, it is unjust that she should recover any damages from the appellant, when the injury committed by the removal of the bam must have injured him more than the cutting of the timber could have injured her. The proceedings were quite informal; neither defendant served an answer upon the other. Considering the position of Emma O. Perry as a defendant in the case, the judgment in her favor should not stand against *236the appellant. The plaintiff has not appealed, and the actual damages awarded, $178.18, making triple damages of $534.50, are less than the value of the appellant’s life estate which is found to be $186, and for that reason the appellant’s interest in the real estate cannot be forfeited or terminated.
The judgment is, therefore, modified by striking therefrom the provision declaring appellant’s interest in the premises forfeited and by striking therefrom or reversing the provision awarding damages to Emma 0. Perry, and as so modified the judgment “is affirmed, with costs to the appellant to be taxed, such costs to be offset against the recovery.
All concurred.
Judgment modified by striking therefrom the provision declaring the appellant’s interest in the premises forfeited, and by striking therefrom or reversing the provision awarding damages to Emma O. Perry, and as so modified judgment affirmed, with costs to the appellant to be taxed, such costs to be offset against the recovery.